Title: To George Washington from James Duane, 21 May 1780
From: Duane, James
To: Washington, George



Sir
Philadelphia 21st May 1780 On publick Service

The enclosed Letter was delivered me after a very importunate personal Sollicitation. I have a very great Respect for Col. Shea, and a warm desire to serve every officer of distinguished Merit; At the same

time that I am anxious to do no Violence to the Arrangements of the Army which have been brought into order with such infinite pains and under numberless Embarrasments. Under these Circumstances I promised Col. Shea to learn from your Excellency whether the promotion asked for Capt. McClean woud not be improper or irregular, and to give his Application Support if it coud be done consistent with the order of the Army; If your Excellency sees no Objection I shoud be glad of your Opinion accordingly. I have the Honour to be—with the utmost Regard—Sir your Excellency’s most Obedient humble Servant

Jas Duane

